Citation Nr: 1601502	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-44 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

 The Veteran served on active duty from October 1968 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2015, the Board denied the appeal, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties (the Veteran and the Secretary of VA) determined that a remand was necessary and filed a Joint Motion for Remand in October 2015, which was then granted by the Court.  The appeal has returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appeal was remanded to the Board specifically for further contemplation of whether an extra-schedular rating is warranted.  However, while the Board must specifically consider whether referral for extra-schedular rating is reasonably raised by the record, the Board may not assign an extra-schedular rating in the first instance.  Consequently, the appeal must be remanded before further action on an extra-schedular rating may be taken.  

In addition, the most recent VA examination was performed in April 2014 and in order to best evaluate whether extra-schedular referral is necessary, the Board determines that another VA examination to assess the nature and severity of the Veteran's bilateral hearing loss is warranted.

Finally, the record reflects that the Veteran seeks VA treatment on a regular basis, but the most recent VA treatment note is dated in June 2014.  Therefore, all VA treatment notes dated from June 2014 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records dated from June 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.
 
2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review in conjunction with the examination.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The examiner also must discuss in detail the overall functional effects of the Veteran's bilateral hearing loss. 

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Refer the issue of entitlement to an extra-schedular rating for bilateral hearing loss to the Director of Compensation pursuant to 38 C.F.R. § 3.321(b).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




